Citation Nr: 1517097	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  08-07 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left foot disability other than peripheral neuropathy of the left lower extremity.

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected degenerative joint disease of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to March 1967, including service in the Republic of Vietnam.  He received the Purple Heart Medal and Combat Infantryman Badge.

These matters initially came before the Board of Veterans' Appeals (Board) from a February 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In December 2010, the Board remanded claims of entitlement to service connection for a right knee disability, a left foot disability, a bilateral shoulder disability, a right arm disability, a bilateral hand disability, and a lower back disability for further development.

In May 2012, the Board denied service connection for a bilateral hand disability, a right arm disability, a bilateral shoulder disability, and a right knee disability.  The issues of entitlement to service connection for left foot and low back disabilities were remanded for additional development and adjudication.  

In the May 2012 decision, the Board also found that the issues of whether new and material evidence had been received to reopen a claim for service connection for gastroesophageal reflux disease (GERD), entitlement to service connection for headache, left arm, and sleep disabilities, and entitlement to an increased rating for Type II diabetes mellitus had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board found that it did not have jurisdiction over them, and they were referred to the AOJ for appropriate action.  

In February 2013, this case was remanded for additional development.  

In July 2013, the Board denied service connection for a left foot disability, to include degenerative arthritis; and a low back disability, to include degenerative arthritis.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), which, in a November 2014 decision, set aside the July 2013 Board decision and remanded the case for further development and readjudication consistent with the decision.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its November 2014 decision, the Court t found that the June 2012 VA examination did not substantially comply with the Board's previous May 2012 remand order and that the Board's failure to ensure compliance with the order constituted clear error. The Court also found that the Board's statement of reasons or bases was inadequate because it discussed neither the podiatrist's February 2005 statement that the Veteran's foot condition "can be brought on by stooping and usage in an unusual manner" (R. at 851), nor the VA examiner's July 2005 statement that "[b]ad parachuting jumps predispose to sprain and strain to the spine," which "predispose to degenerative changes."   

With respect to the June 2012 VA examination, the Court found that the examiner did not provide a rationale for concluding that the Veteran's lower back disability was not aggravated by his service-connected DDD of the cervical spine.  The Court noted that the Board instructed the examiner on remand to (1)  "opine as to whether it is at least as likely as not . . . that any current low[er] back disability . . . was either caused (in whole or in part) or aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected [DDD] of the cervical spine," and (2) provide reasons for each opinion.  In this regard, the Court noted that aggravation and causation are separate aspects of secondary service connection which require separate findings by the Board. See Allen v. Brown, 7 Vet. App. 439, 449 (1995) (en banc).  The examiner opined only that there is no established medical causal relationship between DDD of the cervical spine and degenerative arthritis of the lumbar spine, but offered no opinion as to whether the lower back disability was aggravated by the service-connected cervical spine DDD.  The Court found that it was error for the Board to overlook the examiner's failure to opine on the question of aggravation and remanded the claim for further development and readjudication of the issue.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In addition, the Court also found that the June 2012 examination report as to his lower back and left foot did not substantially comply with the Board's remand order because the examiner failed to address the fact that the Veteran's service involved duties in addition to jumping out of airplanes and helicopters.  The Veteran also reported that he spent considerable time in service crawling through underground enemy tunnels and through the jungle and wading through rice paddies.  As the Board had requested that the examiner "acknowledge and comment on the [v]eteran's reports of his duties in service" and to presume such reports to be accurate, and that the examiner failed to so comment, the Court found that that the examination report did not comply with the Board's remand instructions in this regard. On remand, the court found that the Board should ensure that the examiner sufficiently discusses his or her reasoning as to the determination of whether the Veteran's in-service duties are linked to his current disabilities.

Finally, the Court found that the Board should have specifically considered and discussed considered the VA examiner's July 2005 statement that "bad parachuting jumps predispose to sprain and strain to the spine" which "predispose to degenerative changes" when it considered service connection for the Veteran's lower back condition, finding that this statement was potentially favorable to his claim for service connection for a lower back disability.  And the Court found that 
the Board should have considered the VA podiatrist's February 2005 statement that the Veteran's arthritic toe condition may have been brought on by stooping and usage in an unusual manner, and that, on remand, the Board should discuss the probative value of this statement.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the Veteran a new examination by a physician for an opinion as to whether the Veteran's lower back and left foot disabilities are related to his military service or a service-connected disability.  

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.

The examiner must:  (1) offer an opinion regarding whether the Veteran's lower back disability was aggravated by his service-connected DDD of the cervical spine, and (2) offer an opinion regarding whether the Veteran's low back disability and left foot disability were caused or aggravated by military service.  

In this regard, the examiner must (a) specifically acknowledge and comment on the Veteran's reports of his duties in service (and presume such reports to be accurate), to include jumping out of airplanes and helicopters, and that the Veteran spent considerable time in service crawling through underground enemy tunnels and through the jungle and wading through rice paddies, and (b) specifically consider and discuss the VA examiner's July 2005 statement that "bad parachuting jumps predispose to sprain and strain to the spine" which "predispose to degenerative changes," and the VA podiatrist's February 2005 statement that the Veteran's arthritic toe condition may have been brought on by stooping and usage in an unusual manner.

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, the examiner must provide responses to the following (as required by court decisions):  

Did the examiner consider all procurable and assembled data by obtaining all tests and records that might reasonably illuminate the medical analysis?

Does the examiner's inability to provide the necessary opinion reflect the limits of the examiner's knowledge or in the alternative, that of the medical community at large?

It should be clear from the examiner's remarks whether it cannot be determined from current medical knowledge that the needed opinion could not be provided.


The absence of evidence of treatment in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion. The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2.  The AOJ should review the examination report to ensure that it contains the information and opinions requested in this remand and are otherwise complete.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




